DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-9, filed 03/05/2021, with respect to the 103 rejections of claims 1-15 have been fully considered and are persuasive.  The 103 rejections of claims 1-15 have been withdrawn. 

Allowable Subject Matter
Claims 1-15 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose and would not have rendered obvious a catheter comprising: an elongated tubular portion having a proximal end, a distal end, and forming a continuous inner lumen spanning from said proximal end to said distal end; a plurality of wires extending between said proximal end and said distal end; a hypotube located at said distal end of said elongated tubular portion; said hypotube having a proximal edge that is proximally facing toward said proximal end of said elongated tubular portion; said proximal edge comprising a plurality of notched areas formed by cutout portions extending completely radially through said hypotube between an exterior of said hypotube and an interior of said hypotube, and longitudinally into said proximal edge of said hypotube; said notched areas being electrically joined to a distal end of one or more of said plurality of wires so as to create a snug electrical connection with said hypotube; said hypotube comprising one or more electrical paths; one or more electrically powered components connected to said hypotube and in electrical 
US 2009/0163780, hereinafter Tieu, discloses a catheter (para [0012]) comprising: an elongated tubular portion (Fig. 2, implant device 112) having a proximal end, a distal end, and forming a continuous inner lumen spanning from said proximal end to said distal end (see Fig. 2); a plurality of wires extending between said proximal end and said distal end (Fig. 2, wires 208 and 210); a hypotube located at said distal end of said elongated tubular portion (delivery pusher 202 incorporates core mandrel 218, para [0013] states the core mandrel can be a hypotube); said hypotube having a proximal edge that is proximally facing toward said proximal end of said elongated tubular portion (see Fig. 2); said hypotube comprising one or more electrical paths ([0011], [0014] state that the mandrel can be made of a conductive material to act as a lead, [0051-0052] wires coupled to distal portion of core mandrel to form a circuit that is a heating element 206); one or more electrically powered components connected to said hypotube and in electrical communication with one or more of said electrical paths (heating element 206); and, an interface connectable to said proximal end of said elongated tubular portion to supply power to said hypotube (para [0017]) via at least two of said plurality of wires (wires 208 and 210).
Tieu does not teach said proximal edge of said hypotube comprising a plurality of notched areas formed by cutout portions extending completely radially through said hypotube between an exterior of said hypotube and an interior of said hypotube, and longitudinally into said proximal edge of said hypotube, said notched areas being electrically joined to a distal end of one or more of said plurality of wires so as to create a snug electrical connection with said hypotube.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Tieu such that the proximal edge of the hypotube comprises a plurality of notched areas formed by cutout portions extending longitudinally into said proximal edge of said medical device, as taught by Kassab, in order to create a device that carries various conductive wires in a compact manner (Kassab, [0002], [0004]).
However, the prior art of record fails to disclose said cutout portions extending completely radially through said hypotube between an exterior of said hypotube and an interior of said hypotube, said notched areas being electrically joined to a distal end of one or more of said plurality of wires so as to create a snug electrical connection with said hypotube. It is this ordered combination that is novel and non-obvious in view of the prior art of record.
Regarding claim 12, the prior art fails to disclose and would not have rendered obvious a catheter comprising: an elongated tubular portion having a proximal end, a distal end, and forming a continuous inner lumen spanning from said proximal end to said distal end; a hypotube located at said distal end of said elongated tubular portion and forming one or more electrical paths; said hypotube having a plurality of notched areas formed by cutout portions extending 1) completely radially through said hypotube between an exterior of said hypotube and an interior of said hypotube, and 2) longitudinally into a proximal edge of said hypotube; said proximal edge being oriented towards said proximal end of said elongated tubular portion; one or more electrically powered components connected to said hypotube and in electrical communication with one or more of said electrical paths; and, an interface connectable to said proximal end of said elongated tubular portion to supply power to said hypotube via at least two of a plurality of wires spanning said elongated tubular portion; wherein a 
US 2009/0163780, hereinafter Tieu, discloses a catheter (para [0012]) comprising: an elongated tubular portion (Fig. 2, implant device 112) having a proximal end, a distal end, and forming a continuous inner lumen spanning from said proximal end to said distal end (see Fig. 2); a hypotube located at said distal end of said elongated tubular portion (delivery pusher 202 incorporates core mandrel 218, para [0013] states the core mandrel can be a hypotube) and forming one or more electrical paths ([0011], [0014] state that the mandrel can be made of a conductive material to act as a lead, [0051-0052] wires coupled to distal portion of core mandrel to form a circuit that is a heating element 206); a proximal edge of said hypotube being oriented towards said proximal end of said elongated tubular portion (see Fig. 2); one or more electrically powered components connected to said hypotube and in electrical communication with one or more of said electrical paths (heating element 206); and, an interface connectable to said proximal end of said elongated tubular portion to supply power to said hypotube (para [0017]) via at least two of a plurality of wires spanning said elongated tubular portion (Fig. 2, wires 208 and 210).
Tieu does not teach said hypotube having a plurality of notched areas formed by cutout portions extending 1) completely radially through said hypotube between an exterior of said hypotube and an interior of said hypotube, and 2) longitudinally into said proximal edge of said hypotube; wherein a distal end of at least two of said plurality of wires spanning said elongated tubular portion are each electrically connected to one of said notched areas at said proximal edge of said hypotube.
Kassab ‘455 teaches a medical device (device 100) having a plurality of notched areas formed by cutout portions (grooves 104) extending longitudinally into a proximal edge of said medical device (see Fig. 1C).

However, the prior art of record fails to disclose said cutout portions extending completely radially through said hypotube between an exterior of said hypotube and an interior of said hypotube, wherein a distal end of at least two of said plurality of wires spanning said elongated tubular portion are each electrically connected to one of said notched areas at said proximal edge of said hypotube. It is this ordered combination that is novel and non-obvious in view of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/D.M.W./Examiner, Art Unit 3791

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791